02-12-377-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00377-CV
 
 



In re Mark Sullivan


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relief should be denied.  The relator complains that the
respondent trial court has failed to hold a hearing on his pro se application
for writ of habeas corpus bond reduction, but the trial court clerk has no
record of relator filing a habeas application in the 271st District Court of
Wise County.  Even assuming relator filed a habeas application in the district
court, the trial court had no duty to rule on the petition because relator was
represented by counsel at that time.[2]
 See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007).  Accordingly,
relator’s petition for writ of mandamus is denied.
 
 
PER CURIAM
 
PANEL: 
GARDNER, MCCOY, and MEIER, JJ.
 
DELIVERED: 
September 24, 2012




          [1]See
Tex. R. App. P. 47.4, 52.8(d).


[2]This would not apply,
however, to any future pro se petitions or motions because relator is no longer
represented by counsel.